Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00094-CV

                                      CITY OF EAGLE PASS,
                                            Appellant

                                                  v.

            Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                            Appellee

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 18-01-35130-MCV
                             Honorable Maribel Flores, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 7, 2022

OPINION WITHDRAWN; VACATED; DISMISSED

           This is an appeal from an order denying the plea to the jurisdiction filed by the City of

Eagle Pass in a personal injury suit brought by appellee Isabel Velasquez Perez, Individually and

as Next Friend of her daughter, Vanessa Velasquez.            On January 26, 2022, we issued a

memorandum opinion in this case affirming the trial court’s order in part and reversing the trial

court’s order in part. See City of Eagle Pass v. Perez, 647 S.W.3d 431, 433 (Tex. App.—San

Antonio 2022, pet. granted, judgm’t vacated w.r.m.) (mem. op.). On March 14, 2022, appellant

filed a petition for review in the Texas Supreme Court. On May 31, 2022, the parties filed a “Joint
                                                                                     04-21-00094-CV


Motion Pursuant to Texas Rule of Appellate Procedure 56.3” in the Texas Supreme Court, stating

that the parties reached a settlement and requesting that the Texas Supreme Court grant the pending

petition for review, set aside the judgment of the court of appeals and trial court, and remand the

case to the court of appeals for disposition consistent with the parties’ settlement agreement.

        On June 17, 2022, the Texas Supreme Court granted the parties’ joint motion, and ordered

that:

        1) The petition for review is granted;
        2) Without hearing oral argument or considering the merits, the judgments of the court of
           appeals and the trial court are vacated;
        3) The case is remanded to the court of appeals for disposition consistent with the parties’
           settlement agreement;
        4) The parties shall bear their own costs incurred in the court; and
        5) The mandate shall issue immediately.

        The mandate then issued on July 12, 2022. On August 8, 2022, we ordered the parties to

file an advisory providing the information necessary for us to comply with the Texas Supreme

Court’s mandate. On August 17, 2022, the parties filed a joint advisory, advising the court that

the parties agreed to “dismiss all claims with prejudice” and that this court “enter a judgment

vacating the trial court’s judgment on the plea to the jurisdiction, dismissing the case, and

providing that each party will bear their costs on appeal.”

        Therefore, in accordance with the parties’ agreement, we vacate the trial court’s judgment

denying the City’s plea to the jurisdiction and dismiss the case with prejudice. TEX. R. APP. P.

42.1(a)(2); 43.2(e). We withdraw our January 26, 2022 opinion and judgment, and substitute this

opinion and judgment in their stead. Id. R. 42.1(c). Costs of appeal are taxed against the parties

that incurred them. Id. R. 43.4.

                                                      PER CURIAM




                                                -2-